Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2018

                                    No. 04-18-00443-CV

                      CONSOLIDATED REINFORCEMENT, L.P.,
                                  Appellant

                                             v.

                                      Ali CHERAIF,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI16237
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER
       The appellee’s second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 15, 2018. Further requests for an extension of
time in which to file appellant’s brief will be disfavored.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court